By the Court,

Marcy, J.
This motion must be denied. The court never can consent to the practice proposed to be introduced by the defendant of bringing up hearings before referees on cases made. Either party to a reference, if dissatisfied, may apply to this court to set aside a report, if made in a cause referrible; and if, on the coming in of the papers-of the opposite party, the court are" not enabled to determine the rights of the parties, they will, in compliance with the authority given by the Revised Statutes, (vol. 2, 384, § 47,). require the referees to report their decision in admitting or rejecting a witness; in allowing or over-ruling a question to or answer of a witness, and to report all other proceediegs; *200had before them, together with the testimony in the cause, an(j their reasons for allowing or disallowing any claim of either party ; but this they will not do in the first instance.
Motion denied.